DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 8, 10-12, 14, 16, and 18-22 are pending in this application and have been examined on the merits. Claims 2, 6, 7, 9, 13, 15, and 17 have been cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 12, filed 09/07/2022, with respect to the drawing objection of fig. 1 have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant's arguments, see pp. 15-16, filed 09/07/2022, with respect to Seguin and Greeb being analogous art have been fully considered but they are not persuasive. Applicant appears to argue that Greeb is in a different field than Seguin and the applicant’s invention. The examiner disagrees that Greeb is not within the same field as Seguin and the applicant’s argument since there is considerable overlap in structure and function between the disclosures of interest. At least a controller, sensors, and a method for controlling a burner in response the sensors within a combustion system. The examiner believes that there is more than sufficient overlap to render the disclosures analogous (see MPEP 2141.01(a), section II). Additionally, the applicant does not appear to give reasons that Greeb is not analogous outside of stating that Greeb does not fall into a very specific field selected by the applicant. For these reasons the examiner is not withdrawing the 35 USC 103 rejections which rely on Greeb.
Applicant's arguments, see pg. 16, filed 09/07/2022, with respect Assouad being pertinent to the problem faced by the inventor have been fully considered but they are not persuasive. Applicant appears to argue that Assouad is not pertinent to the problem faced by the inventor because Assouad does not involve any type of burner flame. The examiner disagrees that Assouad is not pertinent to the problem faced by the inventor since Assouad provides a solution to the problem of determining set point values which trip alarms in safety control systems. The applicant does not appear to dispute the reason given on pp. 18-19 of the Non-Final Rejection filed 04/21/2022 that Assouad is analogous to applicant’s invention since they are both in the field of alarm signals for use in safety system. The field given by the examiner does not require a burner or even combustion to be present. The examiner believes that one of ordinary skill in the art would find Assouad analogous to applicant’s invention since there is significant overlap in methodology in generating control signals and comparing them to tiered trip values (see MPEP 2141.01(a), section II). For these reasons the examiner is not withdrawing the 35 USC 103 rejections which rely on Assouad.
Applicant’s arguments with respect to the amended language of claim(s) 1, 3, 4, 10-12, 14, 16, and 18-20 and new claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 4 10 and 14 includes the following novel limitations:
“determines whether the flame of the burner is present and, if so, determines, without shutting off the flame of the burner” in claims 1 and 10;
“a high amplitude shutoff set point which is greater than the high amplitude instability set point” and “a short period shutoff set point which is less than the short period instability set point” in claim 14.
These novel limitations change the claim set to point which requires a new ground of rejection.
	Claims 3-4 and 18-20 include minor amendments like the insertion of the terms “instability”, “period”, “shutoff”, and “stable” which change to scope of the claim set but does not require a new ground of rejection. The applicant does not appear to provide arguments regarding these amendments in Applicant’s Arguments filed 09/07/2022. For these reasons the examiner relies on the same grounds of rejection as presented in the Non-Final Rejection filed on 04/21/2022 to address these limitations.
The Applicant appears to amend claims 10 11 and 14 to include limitations previously present in the claim set filed on 05/15/2020 (specifically claims 2, 4-7, 9, 13, and 15) but does not appear to argue that Seguin fails to teach the amended limitations. The examiner relies on the same grounds of rejection as presented in the Non-Final Rejection filed on 04/21/2022 to address these limitations.
Claim Objections
Claim 14 is objected to because of the following informalities:  the language "greater a short period" should be changed to "greater than a short period" for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 include the limitations “automatically determines whether the flame of the burner is present” and “without shutting off the flame of the burner” which do not appear to be explicitly present in the original disclosure filed by the applicant on 05/15/2020. The applicant does not provided basis to include the limitations that the sensor is capable of detecting the presence of a flame automatically or that the sensor necessarily determines the likelihood of a flame out event without shutting off the flame of the burner. The examiner cannot find a basis for these amendments within the original disclosure. Since the amendments have no basis and are limitations which change to scope of the invention beyond the original scope of the disclosure at the time the application was filed, the amendments are considered new matter. The examiner recommends amended the claims to no longer include the indicated new matter to overcome this rejection.
Claims 16 and 18-20 include the limitation “stable” in regards to various set points which do not appear to be explicitly present in the original disclosure filed by the applicant on 05/15/2020. The applicant does not provided basis to include the limitation that the given set points are considered “stable”, and the original disclosure does not explain what is meant for a set point to be considered stable. The examiner cannot find a basis for these amendments within the original disclosure. Since the amendments have no basis and are limitations which change to scope of the invention beyond the original scope of the disclosure at the time the application was filed, the amendments are considered new matter. The examiner recommends amended the claims to no longer include the indicated new matter to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 16, 19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7,289,032 (referred to as Seguin).
Regarding claim 1, Seguin discloses a system for detecting unstable conditions and preventing a burner flame out (system as disclosed in at least col. 1, lines 13-37), the system comprising: a flame scanner (flame scanner 100) which determines and transmits UV and/or IR wave period or frequency information (at least figs. 3-4 and col. 5, lines 10-16 disclose photodiodes 107a-107n of flame scanner 100 detecting frequency from infra-red to ultra-violet wavelengths) and UV and/or IR amplitude information  (at least figs. 3-4 and col. 5, lines 10-16 disclose photodiodes 107a-107n of flame scanner 100 detecting intensity of amplitude from infra-red to ultra-violet wavelengths) for a flame of a burner (burner as disclosed in col. 4, lines 26-51. See at least fig. 1) and a flame stabilization metering module (digital signal processor 108 and memory 109) which receives the UV and/or IR wave period or frequency information (see col. 4, lines 62-67) and the UV and/or IR amplitude information (see col. 4, lines 62-67) transmitted by the flame scanner (see col. 4, lines 62-67), the flame stabilization metering module comprising a processing unit (digital signal processor 108) and a program code (at least col. 6, lines 52-56 disclose digital processor 108 having a program, though other aspects of the program are found elsewhere in the disclosure) which is embodied on or in one or more computer readable storage components (see col. 5, lines 25-31. Col. 8 discloses at least some of the programmable function being located on memory 109 for referencing and comparing stored data), and the program code embodied on or in the one or more computer readable storage components being readable by the processing unit (see col. 5, lines 25-31) to cause the flame stabilization metering module to perform a programmed procedure (procedure as disclosed in at least col. 7, line 46 to col. 8, line 3) in which the flame stabilization metering module automatically determines whether the flame of the burner is present and, if so, determines, without shutting off the flame of the burner, whether a flame-out event is likely by (col. 6, lines 23-30 discloses the flame scanner 100 being capable of detecting the presence of flame. Col. 7, lines 37-45 discloses determining the likelyhood of a flame out event due to deterioration of DC intensity and issuing a warning without shutting off the flame) (i) determines, either directly or indirectly, whether a UV and/or IR amplitude of the flame is less than a high amplitude instability set point and/or greater than a low amplitude instability set point for the UV and/or IR amplitude (col. 7, line 46 to col. 8, line 3 discloses a determination if the amplitude of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation) and/or (ii) determines, either directly or indirectly, whether a UV and/or IR wave period of the flame is greater (longer) than a short period instability set point and/or less (shorter) than a long period instability set point for the UV and/or IR wave period (col. 7, line 46 to col. 8, line 3 discloses a determination if the distribution of wavelengths of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation); wherein, if the flame of the burner is present but the flame-out event is determined to be likely (state as disclosed in col. 7, lines 37-45), the program code embodied on or in the one or more computer readable storage components further causes the flame stabilization and metering module to automatically provide a warning signal for a likely flame-out event (see col. 7, lines 37-45) and/or automatically prevent the flame-out event by (i) adjusting an air level to the burner (see col. 8, lines 33-46): (ii) adj using a fuel pressure to the burner (see col. 8, lines 33-46): and/or (iii) adjusting a fuel composition to the burner.
Regarding claim 10, Seguin discloses a method for detecting unstable conditions and preventing a burner flame-out event (method as disclosed in col. 2, lines 61-67), , the method comprising the steps of: a) automatically determining whether a flame of a burner is present (col. 6, lines 23-30 discloses the flame scanner 100 being capable of detecting the presence of flame.); b) if the flame of the burner is determined to be present, automatically determining whether a flame-out event is likely, without shutting off the flame (Col. 7, lines 37-45 discloses determining the likelihood of a flame out event due to deterioration of DC intensity and issuing a warning without shutting off the flame), automatically determining, either directly or indirectly, whether a UV and/or IR amplitude of a flame of a burner is not less than a high amplitude instability set point for the UV and/or IR amplitude (col. 7, line 46 to col. 8, line 3 discloses a determination if the amplitude of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation) and b) automatically determining, either directly or indirectly, whether a UV and/or IR wave period of the flame is not greater than a short period instability set point for the UV and/or IR wave period (col. 7, line 46 to col. 8, line 3 discloses a determination if the distribution of wavelengths of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation); if the UV and/or IR amplitude of the flame of the burner is not less than the high amplitude instability set point for the UV and/or IR amplitude (see col. 6, lines 39-51 and col. 7, lines 46-57) or if the UV and/or IR wave period of the flame is not greater than the short period instability set point for the UV and/or IR wave period (see col. 6, lines 39-51 and col. 7, lines 46-57), automatically providing a warning signal for a likely flame-out event (trip signal sent to the operator as a warning signal or sent to a burner management system as a shutoff signal as disclosed by col. 6, lines 39-51. See col. 7, lines 46-57) and/or preventing the flame-out event by automatically (i) adjusting an air level to the burner (see col. 8, lines 33-46): (ii) adjusting a fuel pressure to the burner (see col. 8, lines 33-46): and/or (iii) adjusting a fuel composition to the burner.
Regarding claim 11, Seguin discloses the invention of claim 10 and further comprising: step (b) of automatically determining whether the flame-out event is likely also including automatically determining, either directly or indirectly, whether the UV and/or IR amplitude of the flame is not greater than a low amplitude instability set point for the UV and/or IR amplitude (col. 7, line 46 to col. 8, line 3 discloses a determination if the amplitude of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation) and automatically determining, either directly or indirectly, whether the UV and/or IR wave period of the flame is not less than a long period instability set point for the UV and/or IR wave period (col. 7, line 46 to col. 8, line 3 discloses a determination if the distribution of wavelengths of a recorded spectral shape is within a percentage deviation of a stored reference spectral shape. The deviation requires both a minimum and maximum deviation); and step (c) also being performed, if the UV and/or IR amplitude of the flame of the burner is not greater than the low amplitude instability set point for the UV and/or IR amplitude (see col. 6, lines 39-51 and col. 7, lines 46-57) or if the UV and/or IR wave period of the flame is not less than the long period instability set point for the UV and/or IR wave period (see col. 6, lines 39-51 and col. 7, lines 46-57) to automatically provide the warning signal for the likely flame-out event (trip signal sent to the operator as a warning signal or sent to a burner management system as a shutoff signal as disclosed by col. 6, lines 39-51. See col. 7, lines 46-57) and/or prevent the flame-out event by automatically (i) adjusting the air level to the burner (see col. 8, lines 33-46): (ii) adjusting the fuel pressure to the burner (see col. 8, lines 33-46): and/or (iii) adjusting the fuel composition to the burner.
Regarding claim 12, Seguin discloses the invention of claim 10 and further discloses wherein steps (a), (b), and (c) are automatically performed by a flame stabilization metering module (digital signal processor 108 and memory 109. See col. 7, lines 46-57), the flame stabilization metering module comprising a processing unit (digital signal processor 108) and a program code (at least col. 6, lines 52-56 disclose digital processor 108 having a program, though other aspects of the program are found elsewhere in the disclosure) embodied on or in one or more computer readable storage components (see col. 5, lines 25-31. Col. 8 discloses at least some of the programmable function being located on memory 109 for referencing and comparing stored data) readable by the processing unit (see col. 5, lines 25-31) to cause the flame stabilization metering module to automatically perform steps (a), (b), and (c) in accordance with a programmed procedure. (see col. 7, line 46 to col. 8, line 3).
Regarding claim 16, Seguin discloses the invention of claim 10 and further discloses comprising the steps, prior to steps (a), (b), and (c) (procedure as described by col. 5, lines 32-47), of: operating the burner using a fuel under stable operating conditions (col. 5, lines 32-47 disclose setting flame signature data by recording data from a flame known to be stable); during the step of operating, determining either directly or indirectly, a stable upper range limit for the UV and/or IR amplitude of the flame of the burner using the fuel (col. 6, lines 17-22 disclose one type of flame signature data being spectral shape data. Col. 7, line 46 to col. 8, line 3 discloses the use of the stored spectral shape data in determining the acceptable percent deviation of UV/IR amplitude); and during the step of operating, determining either directly or indirectly, a stable upper range limit for the UV and/or IR wave period of the flame using the burner fuel (col. 6, lines 17-22 disclose one type of flame signature data being spectral shape data. Col. 7, line 46 to col. 8, line 3 discloses the use of the stored spectral shape data in determining the acceptable percent deviation of UV/IR wavelength distribution).
Regarding claim 19, Seguin discloses the invention of claim 10 and further discloses comprising the steps, prior to steps (a), (b), and (c) (procedure as described by col. 5, lines 32-47), of: operating the burner under stable operating conditions (col. 5, lines 32-47 disclose setting flame signature data by recording data from a flame known to be stable) during a plurality of separate periods (col. 5, lines 25-47 disclose storing flame signature data for a plurality of fuel types which would require multiple separate periods) using a different fuel in each of the separate periods (col. 5, lines 25-47 disclose storing flame signature data for a plurality of fuel types); during the step of operating, determining for each different fuel a stable upper range limit for the UV and/or IR amplitude of the flame of the burner using the fuel (col. 6, lines 17-22 disclose one type of flame signature data being spectral shape data. Col. 7, line 46 to col. 8, line 3 discloses the use of the stored spectral shape data in determining the acceptable percent deviation of UV/IR amplitude for each fuel); during the step of operating, determining for each different fuel a stable upper range limit for the UV and/or IR wave period of the flame using the fuel (col. 6, lines 17-22 disclose one type of flame signature data being spectral shape data. Col. 7, line 46 to col. 8, line 3 discloses the use of the stored spectral shape data in determining the acceptable percent deviation of UV/IR wavelength distribution for each fuel); determining which said fuel provided a highest stable upper range limit for the UV and/or IR amplitude of the flame (when each acceptable deviation is determined for each fuel the process must, by necessity, have determined the fuel with the highest upper limit for amplitude); and determining which said fuel provided a highest stable upper range limit for the UV and/or IR wave period of the flame (when each acceptable deviation is determined for each fuel the process must, by necessity, have determined the fuel with the highest upper limit for wavelength distribution).
Regarding claim 21, Seguin discloses the invention of claim 1 and further discloses wherein if the flame of the burner is present but the flame-out event is determined to be likely, the program code embodied on or in the one or more computer readable storage components causes the flame stabilization and metering module to automatically both provide the warning signal for a likely flame-out event (col. 8, lines 33-47 discloses determining a likely flame-out event due to an imbalance of fuel/air mixture ratio. trip signal sent to the operator as a warning signal or sent to a burner management system as a shutoff signal as disclosed by col. 6, lines 39-51. See col. 7, lines 46-57) and automatically prevent the flame-out event by (i) adjusting the air level to the burner (see col. 8, lines 33-46); (ii) adjusting the fuel pressure to the burner (see col. 8, lines 33-46); and/or (iii) adjusting the fuel composition to the burner.
Regarding claim 22, Seguin discloses the invention of claim 10 and further discloses wherein, in step (c) if the UV and/or IR amplitude of the flame of the burner is not less than the high amplitude instability set point for the UV and/or IR amplitude (see col. 6, lines 39-51 and col. 7, lines 46-57) or if the UV and/or IR wave period of the flame is not greater than the short period instability set point for the UV and/or IR wave period (see col. 6, lines 39-51 and col. 7, lines 46-57), the warning signal for a likely flame-out event is automatically provided (trip signal sent to the operator as a warning signal or sent to a burner management system as a shutoff signal as disclosed by col. 6, lines 39-51. See col. 7, lines 46-57) and the flame-out event is also prevented by automatically (i) adjusting the air level to the burner (see col. 8, lines 33-46); (ii) adjusting the fuel pressure to the burner (see col. 8, lines 33-46); and/or (iii) adjusting the fuel composition to the burner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin as applied to claim 1 above, and further in view of US 6,095,793 (referred to as Greeb).
	Regarding claim 3, Seguin in view of Greeb discloses the invention of claim 2 as described on pp. 13-14 of the Non-Final Rejection filed 04/21/2022 and the combination further discloses wherein the program code embodied on or in the one or more computer readable storage components further causes the flame stabilization and metering module to automatically act (col. 6, lines 39-51 of Seguin discloses a burner management system utilizing the signals from processor 108 and memory 109 to take appropriate action), in accordance with the programmed procedure (at least col. 7, lines 4-11 of Seguin disclose the trip signal production being part of the programming used by processor 108), to: determine, either directly or indirectly, whether (i) the UV and/or IR amplitude of the flame is not less than a high amplitude shutoff set point (upper limit of accepted amplitude range disclosed by col. 7, lines 46-57 of Seguin. See col. 6, lines 39-51 of Seguin) which is higher than the high amplitude instability set point for the UV and/or IR amplitude (the combination of Seguin in view of Greeb as described in claim 2 includes a shutoff signal which triggers at a more extreme value than a warning signal which would make the high amplitude shutoff signal of Seguin trigger at a higher amplitude than the high amplitude warning signal) and/or (ii) the UV and/or IR amplitude of the flame is not greater than a low amplitude shutoff set point (lower limit of accepted amplitude range disclosed by col. 7, lines 46-57 of Seguin. See col. 6, lines 39-51 of Seguin) which is lower than the low amplitude instability set point for the UV and/or IR amplitude (the combination of Seguin in view of Greeb as described in claim 2 includes a shutoff signal which triggers at a more extreme value than a warning signal which would make the low amplitude shutoff signal of Seguin trigger at a lower amplitude than the low amplitude warning signal) and/or determine, either directly or indirectly, whether (i) the UV and/or IR wave period of the flame is not greater than a short period shutoff set point (limit to shortening deviation of spectral shape distribution across the wavelength spectrum disclosed by col. 7, lines 46-57 of Seguin. See col. 6, lines 39-51 and figs. 3-4 of Seguin) which is less than the short period instability set point for the UV and/or IR wave period (the combination of Seguin in view of Greeb as described in claim 2 includes a shutoff signal which triggers at a more extreme value than a warning signal which would make the short period shutoff signal of Seguin trigger at a shorter wave period than the short period warning signal) and/or (ii) the UV and/or IR wave period of the flame is not less than a long period shutoff set point (limit to lengthening deviation of spectral shape distribution across the wavelength spectrum disclosed by col. 7, lines 46-57 of Seguin. See col. 6, lines 39-51 and figs. 3-4 of Seguin) which is greater than the long period instability set point for the UV and/or IR wave period (the combination of Seguin in view of Greeb as described in claim 2 includes a shutoff signal which triggers at a more extreme value than a warning signal which would make the long period shutoff signal of Seguin trigger at a longer wave period than the long period warning signal).
Seguin and Greeb are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the burner control system of Seguin to incorporate the practice of producing a warning signal at a less extreme value than a shut off signal like Greeb does in order to indicate the emergence of an issue without shutting off combustion before conditions exceed design limitations (Greeb, col. 15, lines 11-27).
Regarding claim 4, Seguin in view of Greeb discloses the invention of claim 3 and the Seguin further discloses wherein the program code embodied on or in the one or more computer readable storage components further causes the flame stabilization and metering module to automatically provide, in accordance with the programmed procedure, a shutoff warning signal (Seguin: trip signal sent to operator as disclosed by col. 6, lines 39-51. See col. 7, lines 46-57) if (i) the UV and/or IR amplitude of the flame is not less than the high amplitude shutoff set point for the UV and/or IR amplitude (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or is not greater than the low amplitude shutoff set point for the UV and/or IR amplitude (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or (ii) the UV and/or IR wave period of the flame is not greater than the short period shutoff set point for the UV and/or 1R wave period (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or is not less than the long period shutoff set point for the UV and/or IR wave period (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57).
Regarding claim 5, Seguin in view of Greeb discloses the invention of claim 4 and the Seguin further discloses wherein the program code embodied on or in the one or more computer readable storage components further causes the flame stabilization and metering module to automatically act, in accordance with the programmed procedure, to shut off the burner (Seguin: col. 6, lines 39-51 discloses a burner management system utilizing the signals from processor 108 and memory 109 to discontinue fuel to the burner, which would shut off the burner) if (i) the UV and/or IR amplitude of the flame is not less than the high amplitude shutoff set point for the UV and/or IR amplitude (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or is not greater than the low amplitude shutoff set point for the UV and/or IR amplitude (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or (ii) the UV and/or IR wave period of the flame is not greater than the short period shutoff set point for the UV and/or IR wave period (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) and/or is not less than the long period shutoff set point for the UV and/or IR wave period (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57).
Regarding claim 14, Seguin discloses the invention of claim 12 and further discloses comprising the step, using the flame stabilization metering module in accordance with the programmed procedure, of automatically shutting off the burner (Seguin: col. 6, lines 39-51 discloses a burner management system utilizing the signals from processor 108 and memory 109 to discontinue fuel to the burner, which would shut off the burner) a high amplitude shut off set point (Seguin: see col. 6, lines 39-51 and col. 7, lines 46-57) or the UV and/or IR wave period of the flame is not greater than a short period shutoff set point  (see col. 6, lines 39-51 and col. 7, lines 46-57).
Seguin does not explicitly disclose the high amplitude shut off set point being greater than the high amplitude instability set point for the UV and/or IR amplitude; and the short period shutoff set point being less than the short period instability set point for the UV and/or IR wave period.
However, Greeb does disclose a high amplitude shut off set point being greater than a high amplitude instability set point for the UV and/or IR amplitude (Greeb: col. 15, lines 11-27 disclose a control system with a warning signal with a set point of less extreme value than a shut off point); and a short period shutoff set point being less than a short period instability set point for the UV and/or IR wave period (Greeb: col. 15, lines 11-27 disclose a control system with a warning signal with a set point of less extreme value than a shut off point).
Seguin and Greeb are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the burner control system of Seguin to incorporate the practice of producing a warning signal at a less extreme value than a shut off signal like Greeb does in order to indicate the emergence of an issue without shutting off combustion before conditions exceed design limitations (Greeb, col. 15, lines 11-27).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin as applied to claim 1 above, and further in view of US 2012/0061573 (referred to as Harchanko).
Regarding claim 8, Seguin discloses the invention of claim 1 but does not disclose wherein the one or more computer readable storage components comprise a removable computer readable storage device.
However, Harchanko does disclose one or more computer readable storage components comprising a removable computer readable storage device (paras. [0035]-[0036] disclose the use of removable computer storage units).
Seguin and Harchanko are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory of Seguin to include the removable computer storage unit of Harchanko in order to allow stored data to be transferred to computers (Harchanko, para. [0036]).
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin as applied to claims 16 and 19 above, and further in view of WO 2017/175014 (referred to as Assouad).
Regarding claim 18, Seguin discloses the invention of claim 16 but does not disclose a determination of instability set points in which a high alarm set point is a point in a range of from 125% to 225% of the normal operating value and the low instability set point is a point in a range of from 5% to 40% of the normal operating value.
However, Assouad does disclose a determination of instability set points in which a high alarm set point is a point in a range of from 125% to 225% of the normal operating value (Assouad: pg. 20, lines 1-17 and claim 5 disclose the use of an upper alarm signal value that is between 125% and 150% of a normal operating value) and the low instability set point is a point in a range of from 5% to 40% of the normal operating value (Assouad: pg. 20, lines 1-17 and claim 3 disclose the use of an lower alarm signal value that is between 25% and 50% of a normal operating value).
Seguin and Assouad are considered analogous to the claimed invention because they both are in the field of using alarm signals for safety systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to specify the percent deviation of Seguin to have the percent range of Assouad in order to avoid different fuels with different IR/UV signals from tripping a set value alarm while still accounting for the maximum error of the sensors (Assouad, pg. 8, lines 19-27).
Regarding claim 20, Seguin discloses the invention of claim 20 and the combination of Seguin in view of Assouad, as applied to claim 18, further discloses wherein: the high amplitude instability set point of the flame is set at a point in a range of from 125% to 225% of said highest stable upper range limit for the UV and/or IR amplitude of the flame (Assouad: pg. 20, lines 1-17 and claim 5 disclose the use of an upper alarm signal value that is between 125% and 150% of a normal operating value) and the short period instability set point of the flame is set at a point in a range of from 5% to 60% of said highest stable upper range limit for the UV and/or IR wave period of the flame (Assouad: pg. 20, lines 1-17 and claim 3 disclose the use of an lower alarm signal value that is between 25% and 50% of a normal operating value).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,472,337 (Guerra) discloses a flame sensor and control system;
US 2010/0151397 (Farrell et al.) discloses a burner control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762